DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of species requirement
This application contains claims directed to multiple patentably distinct species.  Applicant is required to elect one of the following indicated groups of patentably distinct species from both Species Election I and II.

Species Election I (hydrophobic polymer species):
Polyester/Polyhydroxyalkanoates – includes poly(lactic acid), poly(glycolic acid), poly(hydroxybutyrate), poly(butylene adipate-co-terephthalate), poly(butylene succinate), poly(hydroxybutyrate-co-hydroxyvalerate), poly(ethylene terephthalate), poly(1,4-butylene terephthalate), poly(1,4-butylene succinate), poly(1,4-butylene succinate) – (claims 9 and  10).

Polyolefins – includes polyethylene, polypropylene, polybutene, polyisobutylene, polybutadiene, polyisoprene, poly(ethylene-co-acrylic acid), polyvinyl alcohol, polystyrene, poly(styrene-co-maleic anhydride), polyvinyl cyclohexane, poly(acrylonitrile), poly(vinyl acetate), poly(ethylene vinyl ether) – (claim 10).

Polyamides – aliphatic polyamides (claims 9 and 10).

Polyurethanes – (claim 10).

Polyureas – (claim 10).

Poly(amide-enamine)s – (claim 10).

Polyanhydrides – (claim 10).

Polyacrylates – includes poly(butyl acrylate), poly(ethyl acrylate), poly(2-ethylhexyl acrylate), poly(t-butyl acrylate-co-ethyl acrylate-co-methacrylic acid), poly(acrylonitrile-co-methyl acrylate) (claims 9 and 10).

Poly(alkylene dicarboxylate)s (claim 9).

Silicones – polydimethylsiloxane (claims 9 and 10).

Polyethers – includes poly(propylene glycol), poly(tetrahydrofuran), poly (claim 10).

Polycarbonates – includes poly(bisphenol A carbonate), polypropylene carbonate (claim 10).

Species Election II (composite form):
a.	 a blend - (claim 13).
b.	a masterbatch - (claim 13).
c.	a pellet - (claim 13).
d. 	an extrusion or molding feed - (claim 13).
e.	an extruded part or engineered part - (claim 13).
f.	an injection molded part or engineered part - (claim 13).
g.	a blow molded part or engineered part - (claim 13).
h.	a spun fiber - (claim 13).
i.	a layered sheet - (claim 13).
j.	a film - (claim 13).
k.	a foam - (claim 13)
l.	a film - (claim 13).
m.	a foam - (claim 13).
n.	a 3D-printing substrate - (claim 13).
o.	a 3D-printed part or engineered part - (claim 13).

The species are independent or distinct because they are different species which do not overlap in scope. In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-8 and 11-13 are held to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search and/or the prior art applicable to one species would not likely be applicable to another species and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112 first paragraph.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782